The plaintiff obtained a verdict of $1,700 for injuries sustained by her on account of her horse being frightened by the defendant’s automobile. The plaintiff’s wagon was overturned and she was thrown upon the ground and dragged for some distance.
Defendant filed motion to set aside the verdict.

Held;

1. That the jury were warranted in finding the defendant’s conduct to have been negligent. He was a man sixty-three years old and quite inexperienced in the handling of cars. He was driving on the left or wrong side of the road. He saw the plaintiff approaching in her team. His speed was not excessive, but the evident cause of the accident was his failure to seasonably turn from the left to the right side of the road.
2. That the jury were also justified in finding the plaintiff free from contributory negligence.
3. The damages, while perhaps large, cannot be deemed so excessive as to require the intervention of the court.
Motion overruled.